                      Case 4:20-cv-02246-DMR Document 7
                                                      2 Filed 04/03/20
                                                              04/02/20 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                       for the

                                                   __________
                                                      NorthernDistrict
                                                              Districtof
                                                                       of__________
                                                                         California


                           Fitbit, Inc.,                                        )
                                                                                )
                                                                                )
                                                                                )
                            Plaintiff(s)                                        )
                                                                                )
                                v.                                                                   Civil Action No. 4:20-cv-02246-DMR
                                                                                )
                   Koninklijke Philips N.V.,                                    )
                                                                                )
                                                                                )
                                                                                )
                           Defendant(s)                                         )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Koninklijke Philips N.V.
                                           High Tech Campus 34
                                           5656 AE Eindhoven, Netherlands




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Stuart M. Rosenberg
                                           Gibson, Dunn & Crutcher LLP
                                           1881 Page Mill Road
                                           Palo Alto, CA 94304-1211
                                           (650) 849-5300


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                   S D I ST R
                                                                                                               CLERK OF COURT
                                                                              AT E            IC
                                                                           ST                    T
                                                                       D
                                                                                                               Susan Y. Soong
                                                                                                     CO
                                                                  E
                                                                 IT




                                                                                                         UR
                                                                UN




                                                                                                          T




Date: April 3, 2020
                                                                NORT




                                                                                                         NIA
                                                                                                     OR




                                                                                                                        Signature of Clerk or Deputy Cler4
                                                                 HE




                                                                                                     IF




                                                                       N                             L
                                                                       R




                                                                           DI                  A
                                                                                ST R I T O F C
                                                                                      C
